     Case: 3:20-cr-00007-RAM-RM Document #: 57 Filed: 01/21/21 Page 1 of 5




                    IN THE DISTRICT COURT OF THE VIRGIN ISLANDS
                         DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,                       )
                                                )
                      Plaintiff,                )
                                                )
                      v.                        )      Case No. 3:20-cr-0007
                                                )
JUWON CORDELLE POTTER,                          )
                                                )
                      Defendant.                )

                                           ORDER
       BEFORE THE COURT is the trial in this matter, currently scheduled for February 1,
2021. For the reasons stated herein, the time to try this case is extended up to and including
May 3, 2021.
       On March 17, 2020, the Chief Judge of the District Court of the Virgin Islands entered
a general order responding to the COVID-19 pandemic. The Chief Judge noted that the
pandemic had been declared a national emergency and a public health emergency by the
President of the United States. The Chief Judge also noted that the Governor of the Virgin
Islands had declared a state of emergency. The Chief Judge found it necessary to “take
reasonable and prudent actions” “in order to further public health and safety, and the health
and safety of Court personnel, counsel, litigants, other case participants, jurors, persons with
other business at the courthouse, and the general public.” Mar. 17, 2020, Order Concerning
Operations of the District Court of the Virgin Islands During the COVID-19 Outbreak at 1-2
(Mar. 17, 2020), https://www.vid.uscourts.gov/sites/vid/files/general-ordes/CoronaVirus
OperationsOrder.pdf.
       Among other precautionary measures, the Chief Judge continued all criminal trials
scheduled from March 18, 2020, through April 16, 2020. The Chief Judge found that the ends
of justice required excluding March 18, 2020, through April 16, 2020, from the Speedy Trial
count in all criminal matters.
          Such exclusion is necessary as to any cases scheduled for trial during the
          March 18, 2020 through April 16, 2020 period in order to assure that
          there is a full, unhindered, continuously serving jury venire and seated
          jury in every case, which is central to the sound administration of justice.
      Case: 3:20-cr-00007-RAM-RM Document #: 57 Filed: 01/21/21 Page 2 of 5
United States v. Potter
Case No. 3:20-cr-0007
Order
Page 2 of 5

            Such exclusion of time is also necessary in cases that are set for trial
            outside of the March 18, 2020[,] through April 16, 2020[,] time period, as
            well as cases that are not yet set for trial, in order to address the
            reasonably anticipated difficulties in defense counsel communicating or
            visiting with clients; the difficulties that the parties are likely to face in
            undertaking all of the tasks necessary to fully prepare for trial; and the
            inherent delay in the scheduling of further trials as a consequence of the
            exclusion period herein.
Id. at 2-3. The Chief Judge has since extended the general order nine times, excluding March
18, 2020, through February 16, 2021, from the Speedy Trial count in all criminal matters.
        Since the Chief Judge entered the general order, the crisis in the U.S. Virgin Islands
and the United States in general has intensified. On March 17, 2020, there were
approximately 7,000 confirmed cases in the United States, two of which were in the U.S.
Virgin Islands. As of the date of this Order, there are over 19,200,000 confirmed cases in the
United States, 1979 of which are in the U.S. Virgin Islands. The virus has claimed over
333,000 lives in the United States and 23 in the U.S. Virgin Islands. The number of cases and
deaths continues to rise rapidly.
        Recognizing the gravity of the situation, Congress passed an unprecedented financial
assistance package, the CARES Act, on March 27, 2020. The Act was signed into law by the
President of the United States that same day. Among its many provisions, the CARES Act
authorizes district courts to use teleconferencing to hold felony plea hearings and felony
sentencing hearings under appropriate circumstances. See CARES Act, Pub. L. No. 116-136,
§ 15002(b)(2) (2020).
        Moreover, recognizing the severity of the public health crisis presented by COVID-19,
Virgin Islands Governor Albert Bryan declared a state of emergency for the Virgin Islands in
March 2020. In a series of executive orders in March and April of 2020, Governor Bryan
instituted a number of precautionary and preventative measures that significantly curtailed
economic and local governmental operations. Over the next several months, the rate of new
positive COVID-19 cases in the Virgin Islands decreased significantly. As a result, Governor
Bryan loosened the previously ordered restrictions. However, beginning in July, the Virgin
Islands began to see a dramatic uptick in new positive COVID-19 cases. On August 13, 2020,
Governor Bryan issued an executive order effecting a return to all the previously imposed
      Case: 3:20-cr-00007-RAM-RM Document #: 57 Filed: 01/21/21 Page 3 of 5
United States v. Potter
Case No. 3:20-cr-0007
Order
Page 3 of 5

restrictions on economic and local governmental operations along with additional
restrictions (the “Stay-at-Home Phase”). Among other measures, Governor Bryan ordered all
nonessential businesses to close, all nonessential public workers to stay home, all
establishments—except for grocery and ‘big-box’ stores—to limit occupancy to no more
than ten people, and all schools and churches to close. In imposing such restrictions,
Governor Bryan emphasized that these measures are necessary to curtail the rapidly
increasing spread of COVID-19 in the Virgin Islands. Thereafter, on September 8, September
15, and September 30, 2020, Governor Bryan issued additional executive orders which
provided for certain new restrictions while relaxing other restrictions, moving the Territory
from the “Stay-at-Home Phase” to the Territory’s “Safer-at-Home Phase.”
        These restrictions saw some success in reducing the rate of new positive COVID-19
cases in the territory for some amount of time. Indeed, from September 30, 2020, to October
31, 2020, the total positive COVID-19 cases rose from 1323 to 1378—an average of 1.83 new
cases per day for the month—and from October 31, 2020 to November 30, 2020, the total
positive COVID-19 cases rose from 1378 to 1550—an average of 5.73 new cases per day for
the month. See Virgin Islands Department of Health COVID19 Report, https://www.covid19
usvi.com/covid19-report (last visited December 15, 2020). However, the rate of new
positive COVID-19 cases in the territory has increased dramatically since the end of
November. Indeed, from November 30, 2020, to December 14, 2020, the total positive
COVID-19 cases have risen from 1550 to 1828—an average of 19.9 new cases per day over
that two-week period. Id. On December 14, 2020, the Virgin Islands Department of Health
reported that the positivity rate for tests since December 7, 2020, has risen to 9%. See
Governor Bryan Closes Nightclubs, Bars to Close After Christmas As COVID-19 Cases Continue
to Spike Across the Territory, https://www.covid19usvi.com/node/3048 (last visited
December 15, 2020).
        As a result of this dramatic increase in new cases, on December 12, 2020, the Chief
Judge issued the Fifteenth Order Concerning Operations of the District Court of the Virgin
Islands during the Covid-19 Outbreak. That order continued all trials from December 12,
2020, through January 15, 2021 pending further order of the Court, thus superseding the
      Case: 3:20-cr-00007-RAM-RM Document #: 57 Filed: 01/21/21 Page 4 of 5
United States v. Potter
Case No. 3:20-cr-0007
Order
Page 4 of 5

Court’s November 30, 2020 Fourteenth Order Concerning Operations of the District Court of
the Virgin Islands during the Covid-19 Outbreak which had proceeded with the incremental
resumption of Court operations. In light of the continued surge in cases, on January 15, 2021,
the Chief Judge issued the Seventeenth Order Concerning Operations of the District Court of
the Virgin Islands during the COVID-19 Outbreak continuing all trials through February 16,
2021, pending further order of the Court, and superseding the prior Operational Order.
        While the Speedy Trial Act requires that defendants be tried within seventy days of
indictment, the Court specifically finds that further extending this period would be in the
best interest of justice. In order to avoid overwhelming our healthcare system, it is essential
that action be taken to slow the spread of the virus. Social distancing--specifically avoiding
gatherings of more than 10 people and maintaining a distance of at least 6 feet from others—
is the most effective check against the transmission of COVID-19. Given the increasingly dire
circumstances faced by the U.S. Virgin Islands and the United States as a whole, the Court
finds that a greater extension of time is necessary for the protection and well-being of the
defendant, the jury, the prosecutors, the witnesses, the Court’s personnel, and the general
public at large.
        The premises considered, it is hereby
        ORDERED that the time beginning from the date of this order granting an extension
through May 3, 2021, shall be excluded in computing the time within which the trial in this
matter must be initiated pursuant to 18 U.S.C. § 3161. It is further
        ORDERED that the trial in this matter previously scheduled for February 1, 2021, is
RESCHEDULED to commence promptly at 9:00 A.M. on May 3, 2021, in St. Thomas
Courtroom 1 before District Judge Robert A. Molloy. It is further
        ORDERED that the pretrial order in this matter, ECF No. 49, is vacated. It is further
        ORDERED that the parties shall file and serve a pre-trial memorandum no later than
seven days before trial, which shall include the following: (a) proposed list of witnesses; (b)
proposed list of exhibits; (c) estimated length of case-in-chief and case-in-defense; (d)
      Case: 3:20-cr-00007-RAM-RM Document #: 57 Filed: 01/21/21 Page 5 of 5
United States v. Potter
Case No. 3:20-cr-0007
Order
Page 5 of 5

proposed non-standard voir dire questions; and (e) proposed non-standard jury instructions
related to the elements of the charges and defenses. It is further
        ORDERED that the parties shall provide the Clerk of Court with a USB Flash Drive
containing electronic versions of exhibits no later than five days before trial.1




Dated: January 21, 2021                                     /s/ Robert A. Molloy
                                                            ROBERT A. MOLLOY
                                                            District Judge




1Counsel are advised to consult with Court technical staff to determine the proper format for saving electronic
versions of exhibits. The Government’s trial exhibits shall be labelled sequentially beginning with
Government’s Exhibit 1. Any trial exhibits the Defense intends to offer shall be labelled sequentially beginning
with Defense Exhibit A.
